Case 4:21-cv-00913 Document 2

B Filed on 05/04/21 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT

SOUTHERN DIS"

 

 

 

 

 

20210415-81

Nicole E. Erb
701 13th St. NW #600
Washington, DC 20005

TRICT OF TEXAS

United States Courts
Southern District of Texas
FILED

MAY 04 2021

CLERK OF COURT
P.O. BOX 61010
HOUSTON, TEXAS 77208

Nathan Ochsner, Clerk of Court http://www. txs.uscourts.gov

 

Date: Thursday

Case Number:
Document Num
Notice Numbe
Notice: The attached

, April 15, 2021
4:21-cv-00913

nber: 15 (1 page)

r: 20210415-81

order has been entered.

 

 
CLERK

NITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS
POST OFFICE BOX 61010
HOUSTON, TEXAS 77208

OFFICIAL BUSINESS

 

Ne ee ane Be

 

Case 4:21-cv-00913 Document 28 | Filed on 05/04/21 in TXSp Page 2 of 2

-. a a - as wae oe he. . i.

U.S. POSTAGE > PITNEY BOWES
C=

eT ED

zp 77002 $ 000.5 1°

. 0001374615 APR. 15. 2021.

 

 

        

 

= ae cS. CONE B beds
Eire Southern District of Texas

a FILED

 

 

MAY 04 2021

~ Nathan Ochsner, Clerk of Court
corre ~ 7 Mel ppogl Up yhpiofoljopdldy lal bslpyh

 

Fess Fata DD ra oases oP ee

 

 
